Exhibit 10.2

SEVERANCE AGREEMENT

This Severance Agreement is entered into as of May 6, 2015, by and between Trex
Company, Inc., a Delaware corporation (the “Company”) and James E. Cline, an
individual (“Executive”).

Recitals

Executive is an executive officer of the Company. The Company and Executive
desire to set forth their agreement pursuant to which Executive will receive
certain benefits upon severance from the Company under certain circumstances.

Agreement

Now, therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1. Term. The term of this Agreement (the “Term”) shall begin on the date first
set forth above and shall end on the Eligible Employee’s 68th birthday.

2. Termination of Employment.

(a) Termination by the Company for Cause or at the Election of Executive Without
Good Reason. In the event Executive’s employment is terminated for Cause, as
defined in Section 3(a), or at the election of Executive for any reason other
than Good Reason, as defined in Section 3(b), the Company shall pay to Executive
the compensation and benefits otherwise due and payable to him in a lump sum
payment in cash, payable within 10 days after termination of employment, equal
to the sum of (1) Executive’s then annual base salary (“Base Salary”) and any
accrued vacation pay through the date of termination of employment, and
(2) Executive’s annual bonus earned for the fiscal year immediately preceding
the fiscal year in which the date of termination of employment occurs if such
bonus has not been paid as of the date of termination of employment.

(b) Termination for Death or Disability. If Executive’s employment is terminated
by death or because of Disability, as defined in Section 3(c), the Company shall
pay to the estate of Executive or to Executive, as the case may be, a lump sum
payment in cash, payable within 10 days after termination of employment, equal
to the sum of (1) Executive’s accrued Base Salary and any accrued vacation pay
through the date of termination of employment, and (2) Executive’s annual bonus
earned for the fiscal year immediately preceding the fiscal year in which the
date of termination of employment occurs if such bonus has not been paid as of
the date of termination of employment.



--------------------------------------------------------------------------------

(c) Termination by the Company Without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause, or is
terminated by Executive for Good Reason, at any time during the Term (including
extensions thereof), except during the Change in Control Protection Period (as
defined in Executive’s Change In Control Severance Agreement) (“Change in
Control Severance Agreement”), Executive will be entitled to the following
payments and benefits outlined in this Section 2(c):

(1) Payment of Accrued Obligations. The Company shall pay to Executive a lump
sum payment in cash, no later than 10 days after the date of termination of
employment, equal to the sum of (1) Executive’s accrued Base Salary and any
accrued vacation pay through the date of termination of employment, and
(2) Executive’s annual bonus earned for the fiscal year immediately preceding
the fiscal year in which the date of termination of employment occurs if such
bonus has not been paid as of the date of termination of employment.

(2) Payment of Severance. The Company shall pay to Executive a lump sum cash
payment, no later than 10 days after such termination, equal to two (2) times
Executive’s Final Pay as defined in Section 3(d). In the event Executive
materially breaches any non-compete or confidentiality agreement then in effect
with the Company, Executive agrees to return to the Company all amounts received
under this Section 2(c)(2).

(3) Equity. Outstanding equity shall vest as follows: (1) The unexercised
portions of all Options and SARs (as defined in the Trex Company, Inc. 2014
Stock Incentive Plan or a successor plan (“Incentive Plan”) granted to Executive
under the Incentive Plan that have not expired or been forfeited pursuant to
their terms shall automatically accelerate and become fully exercisable, (2) the
restrictions and conditions on all outstanding Restricted Stock and Restricted
Stock Units (as defined in the Incentive Plan) granted to the Executive that
have not expired or been forfeited pursuant to their terms shall immediately
lapse and such Restricted Stock and Restricted Stock Units shall vest, and
(3) all outstanding Restricted Stock Units and Restricted Stock (as defined in
the Incentive Plan) granted to the Executive that are based upon performance of
the Company over a certain period of time shall become payable at the
Executive’s target payment for the relevant performance period (regardless of
the amount of the relevant performance period that precedes the termination of
employment.

(4) Benefit Continuation. Commencing on the date immediately following
Executive’s date of termination of employment and continuing for 24 months (or
such lesser time as required to avoid the imposition of additional taxes under

 

2



--------------------------------------------------------------------------------

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) (the
“Welfare Benefit Continuation Period”), the Company shall cover Executive under
the same type of Company-sponsored group health plan and dental plan (e.g.,
individual or family coverage) in which he was covered immediately prior to
termination of employment. The Executive shall receive such continued coverage
under the same terms and conditions (e.g., any requirement that employees pay
all or any portion of the cost of such coverage) that would apply if Executive
had continued to be an employee of the Company during the Welfare Benefit
Continuation Period.

(5) For each month during the Welfare Benefit Continuation Period in which
Executive’s continued coverage under an insured plan is not possible, the
Company shall, in lieu of providing the coverage described in the preceding
paragraph, make a monthly cash payment to Executive equal to the monthly premium
the Company would be charged for coverage of a similarly-situated employee. The
Company shall not be obligated to “gross up” or otherwise compensate Executive
for any taxes due on amounts paid pursuant to the preceding sentence.

(6) Notwithstanding any other provision of this Section 2(c), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this Section 2(c) shall expire on the date Executive
becomes covered under one or more plans sponsored by a new employer (other than
a successor to the Company) that, at the sole discretion of the Administrator,
as defined in Section 3(e), are determined to provide coverage at least
equivalent in the aggregate to the benefits continued under Section 2(c)(4). The
coverage period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period.

(7) Release. The Executive shall not be eligible to receive any payments or
benefits provided in Section 2(c) (other than payments under Section 2(c)(1))
unless he first executes a written release and agreement provided by the Company
and does not revoke such release and agreement within the time permitted therein
for such revocation.

(8) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on Executive’s date of termination of
employment, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Code) and (2) as a result of such termination, Executive would receive
any payment that, absent the application of this Section 2(c)(8), would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(1)(B) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(x) six months after Executive’s date of termination of employment,
(y) Executive’s death or (z) such other date as will cause such payment not to
be subject to such interest and additional tax. For the avoidance of doubt, upon

 

3



--------------------------------------------------------------------------------

the Executive’s involuntary separation from service (as defined in Treas. Regs.
§1.409A-1(n)), the preceding sentence shall not prevent payment to the Executive
during such six-month period of an aggregate amount not exceeding the lesser of
(a) two (2) times the sum of the Executive’s annualized compensation based upon
the annual rate of pay for his taxable year preceding the taxable year of the
separation from service, or (b) two (2) times the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Executive has a separation from service, as
permitted pursuant to Treas. Regs. §1.409A-1(b)(9)(iii).

(d) Termination During a Change in Control Protection Period. If Executive’s
employment is terminated during a Change in Control Protection Period (as that
term is defined in Executive’s Change in Control Severance Agreement), Executive
shall be entitled to receive such severance payments and benefits as are set
forth in Executive’s Change in Control Severance Agreement, and shall not be
entitled to any benefits under this Section 2.

3. Definitions.

(a) “Cause” means one of the following reasons for which the Executive’s
employment with the Company is terminated: (1) Executive’s willful or grossly
negligent misconduct that is materially injurious to the Company;
(2) Executive’s embezzlement or misappropriation of funds or property of the
Company; (3) Executive’s conviction of a felony or the entrance of a plea of
guilty or nolo contendere to a felony; (4) Executive’s conviction of any crime
involving fraud, dishonesty, moral turpitude or breach of trust or the entrance
of a plea of guilty or nolo contendere to such a crime; or (5) Executive’s
willful failure or refusal by Executive to devote his full business time (other
than on account of disability or approved leave) and attention to the
performance of his duties and responsibilities if such breach has not been cured
within 15 days after written notice thereof is given to the Executive by the
Board.

(b) For the purposes of this Agreement, “Good Reason” shall exist upon: (1) a
material and adverse change in Executive’s status or position(s) as an officer
or management employee of the Company, including, without limitation, any
adverse change in his status or position as an employee of the Company as a
result of a material diminution in his duties or responsibilities (other than,
if applicable, any such change directly attributable to the fact that the
Company is no longer publicly owned) or the assignment to him of any duties or
responsibilities which are materially inconsistent with such status or
position(s) (other than any isolated and inadvertent failure by the Company that
is cured promptly upon his giving notice), or any removal of Executive from or
any failure to reappoint or reelect him to such position(s) (except in
connection with Executive’s termination other than for Good Reason); (2) a 10%
or greater reduction in Executive’s aggregate Base Salary and targeted bonus,
other than any such reduction proportionately consistent with a general
reduction of pay across the

 

4



--------------------------------------------------------------------------------

executive staff as a group, as an economic or strategic measure due to poor
financial performance by the Company; (3) Company’s requiring Executive to be
based at an office that is both more than 50 miles from where his office is
located and further from his then current residence; or (4) a material breach by
the Company of this Agreement; provided, however, that if any of the conditions
in this Section 3(b) exists, Executive must provide notice to the Company no
more than ninety (90) calendar days following the initial existence of the
condition and his intention to terminate his employment for Good Reason. Upon
such notice, the Company shall have a period of thirty (30) calendar days during
which it may remedy the condition.

(c) For the purposes of this Agreement, the term “Disability” shall have the
meaning given that term under the Trex Company, Inc. disability plan carrier, as
in effect at the time a determination of Disability is to be made.

(d) For the purposes of this Agreement, the term “Final Pay” shall be defined as
the sum of (1) Executive’s Base Salary in effect at the time employment
terminates (without taking into consideration a reduction in Base Salary which
constitutes “Good Reason” as provided in Section 3(b)(2) above), and (2) the
greater of (A) Executive’s targeted cash bonus for the year immediately prior to
the year in which employment terminates or (B) the actual cash bonus earned by
the Executive for the year immediately prior to the year in which employment
terminates.

(e) For the purposes of this Agreement, the term “Administrator” means the
Compensation Committee of the Board of Directors or such other person or persons
appointed from time to time by the Committee.

4. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered, sent by overnight courier, or mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by telegram, telecopy, or telex, addressed, in the case
of Executive, to Executive’s address as shown on the Company’s records and, in
the case of the Company, to the Company’s principal office, to the attention of
the General Counsel, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

5. Entire Agreement. This Agreement, together with the Executive’s Change In
Control Severance Agreement, any stock appreciation rights agreement, restricted
stock agreement and/or any other equity agreement issued pursuant to the Trex
Company, Inc. 2014 Stock Incentive Plan (or a predecessor or successor plan),
any Director/Officer Indemnification Agreement and any restrictive covenant
agreement, constitute the entire agreement between the parties and supersede all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement.

 

5



--------------------------------------------------------------------------------

6. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

7. Governing Law. This Agreement shall be construed, interpreted and enforced as
a sealed instrument under and in accordance with the laws of the Commonwealth of
Virginia, without reference to the conflicts of laws provisions thereof. Any
action, suit or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Virginia (or, if appropriate, a federal
court located within Virginia), and the Company and Executive each consents to
the jurisdiction of such a court.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by him. Notwithstanding the
foregoing, in the event of Executive’s death, any payments that Executive was
otherwise entitled to under this Agreement shall be made to his estate.

9. Acknowledgment. Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act. The Company represents that it has obtained all necessary consents and
approvals to execute this Agreement.

10. Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c) Termination of employment under this Agreement shall mean a separation from
service under Section 409A of the Code.

(d) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

Trex Company, Inc.

/s/ Ronald W. Kaplan

Ronald W. Kaplan Chairman, President and Chief Executive Officer

 

Executive:

/s/ James E. Cline

Name: James E. Cline

 

7